Allowable Subject Matter

Claims 1-20 are allowed in light of the terminal disclaimer filed on 02/15/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A system, comprising: circuitry' for transmitting a request for one or more identities of a transportation vehicle unit for traveling to a first location; circuitry for receiving the one or more identities of the transportation vehicle unit for traveling to the first location, the transportation vehicle unit traveling to a second location and having been identified based, at least in part, on a determination that the transportation vehicle unit is able to travel to the first location while the transportation vehicle unit is traveling to the second location; and circuitry for directing the identified transportation vehicle unit to the first location. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B